DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Applicant’s arguments, see remarks "Rejections under 35 USC 102" pages 12-14, filed 17 June 2021, with respect to claim 16 have been fully considered and are persuasive.  Newly added claim 16 replaced previous independent claim 1 (now canceled) which was rejected under 35 USC 102 in view of Hartselle. Claim 16 differs from previous claim 1 in that the actuator uses suction to extract liquid from the receiving chamber after entering a second position and preventing the extraction of liquid into the receiving chamber prior to actuator entering second position. Therefore all dependent claims are thus allowable and independent claims 35 and 36 which use a device identical to that described in claim 16 are also allowable. 
Claims 16 – 36 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2006/0029517 to Hartselle as cited on the IDS. 
Regarding independent claim 16, Hartselle teaches a receptacle 10 (herein a device) (see Fig. 1; Paragraph 0034) for “collecting, assaying, storing, and/or transporting a specimen” (see Paragraph 0004) which reads on “for preparing a patient’s sample before analysis” as recited in the instant claims. The device 10 of Hartselle comprises: an inner container 22 (herein housing) (see Fig. 1; Paragraph 0034) comprising collection chamber 26 (herein a receiving chamber) for receiving a specimen (herein liquid) (see Fig. 2; Paragraph 0034); a lid 16, plunger 18, and plunger receiving portion 68 (Fig. 2; Paragraphs actuator), the plunger 18 is movable relative to the housing (see Paragraph 0048); and slot 48 (see Fig. 2; Paragraph 0036) (herein outflow); wherein the actuator is configured to first isolate a predetermined amount of liquid from the receiving chamber 26 in the plunger receiving portion 68 (herein metering chamber) of the actuator and then supply the isolated amount to the test chamber 24 and through the outflow 48 and into cavity 46 which contains cartridge 52 (herein reagent chamber) of the device 10 (see Fig. 2; Paragraphs 0034 & 0048). Cartridge 52 comprises strip receiving slots 54 on a front side 56 for supporting a number of test strips (herein reagent) so the reagent is suspended in the liquid (see Fig. 5; Paragraph 0036). 
Regarding independent claim 35, Hartselle teaches a system for analyzing a patient’s sample comprising a sample preparation device and a sample analysis device (see Fig. 1; Paragraph 0034). Hartselle teaches a receptacle 10 (herein a device) (see Fig. 1; Paragraph 0034) for “collecting, assaying, storing, and/or transporting a specimen” (see Paragraph 0004) which reads on “for preparing a patient’s sample before analysis” as recited in the instant claims. The device 10 of Hartselle comprises: an inner container 22 (herein housing) (see Fig. 1; Paragraph 0034) comprising collection chamber 26 (herein a receiving chamber) for receiving a specimen (herein liquid) (see Fig. 2; Paragraph 0034); a lid 16, plunger 18, and plunger receiving portion 68 (Fig. 2; Paragraphs 0034 & 0039) (herein actuator), the plunger 18 is movable relative to the housing (see Paragraph 0048); and slot 48 (see Fig. 2; Paragraph 0036) (herein outflow); wherein the actuator is configured to first isolate a predetermined amount of liquid from the receiving chamber 26 in the plunger receiving portion 68 (herein metering chamber) of the actuator and then supply the isolated amount to the test chamber 24 and through the outflow 48 and into cavity 46 which contains cartridge 52 (herein reagent chamber) of the device 10 (see Fig. 2; Paragraphs 0034 & 0048). Cartridge 52 comprises strip receiving slots 54 on a front side 56 for supporting a number of test strips (herein reagent) so the reagent is suspended in the liquid (see Fig. 5; 
Regarding independent claim 36, Hartselle teaches a method of using a device for sample preparation. Hartselle teaches a receptacle 10 (herein a device) (see Fig. 1; Paragraph 0034) for “collecting, assaying, storing, and/or transporting a specimen” (see Paragraph 0004) which reads on “for preparing a patient’s sample before analysis” as recited in the instant claims. The device 10 of Hartselle comprises: an inner container 22 (herein housing) (see Fig. 1; Paragraph 0034) comprising collection chamber 26 (herein a receiving chamber) for receiving a specimen (herein liquid) (see Fig. 2; Paragraph 0034); a lid 16, plunger 18, and plunger receiving portion 68 (Fig. 2; Paragraphs 0034 & 0039) (herein actuator), the plunger 18 is movable relative to the housing (see Paragraph 0048); and slot 48 (see Fig. 2; Paragraph 0036) (herein outflow); wherein the actuator is configured to first isolate a predetermined amount of liquid from the receiving chamber 26 in the plunger receiving portion 68 (herein metering chamber) of the actuator and then supply the isolated amount to the test chamber 24 and through the outflow 48 and into cavity 46 which contains cartridge 52 (herein reagent chamber) of the device 10 (see Fig. 2; Paragraphs 0034 & 0048). Cartridge 52 comprises strip receiving slots 54 on a front side 56 for supporting a number of test strips (herein reagent) so the reagent is suspended in the liquid (see Fig. 5; Paragraph 0036). The method includes the following steps: 
“receptacle 10, with lid 16 and plunger 18 removed, is given to test subject who deposits specimen, such as urine, into collection chamber 26 of inner container 12” (Paragraph 0047) which reads on “supplying the liquid sample to the receiving chamber” as recited in the instant claims. 
“when O-ring 122 descends below inwardly protruding step 88 of plunger receiving portion 68, O-ring 122 sealingly engages wall 119 of plunger receiving portion 68 aliquotting a predetermined amount of about 1 ml of specimen between O-ring 122 and terminus 90 of 
 “Once in cavity 46, the specimen is allowed to contact the individual test strips supported within test receiving slots 54” which reads on and “mixing … the liquid with a reagent in the reagent chamber to produce a prepared sample” as recited in the instant claims. 

Hartselle fails to teach nor fairly suggest “wherein the actuator is configured to extract a first amount of the liquid from the receiving chamber by suction after the actuator enters the second position, wherein the actuator is configured to prevent extraction of the liquid from the receiving chamber before the actuator enters the second position” as recited in the independent claim 16 and 35 or “extracting a first amount of the liquid sample from the receiving chamber into the metering chamber by suction by a first movement of the actuator from a first position to the second position” as recited in independent claim 36. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER WECKER/Primary Examiner, Art Unit 1797